_ Case 2:20-cv- -00816- JTM- MBN Document 1-1 Filed 01/27/20 Page 1 of 7

20° 00316
MAG.5

TENDERED FOR

  
   

Eastem District of Louisiana

Deputy ek | :  £ames S Pike Je.

 
»
a

STATE OF LOUISIANA NUMBER: 15-CR4-128964

DIVISION: F

VERSUS 22%° JUDICIAL DISTRICT COURT
PARISH OF WASHINGTON

JAMES J. SPIKES, JR. STATE OF LOUISIANA

FILED:

 

REASONS FOR DENYING APPLICATION FOR POST-CONVICTION RELIEF

Petitioner, James J . Spikes, Jr., has filed this Application for Post-Conviction
Relief asserting four claims for relief. Petitioner was found guilty of violating LSA-
R.S. 14:402, Possession of Contraband in a State Correctional Institution, and was
subsequently sentenced to eight years imprisonment at hard labor without benefit of
probation or suspension of sentence pursuant to a Habitual Offender Bill of
Information. The petitioner’s conviction and habitual offender adjudication and
sentence were affirmed on appeal. The State of Louisiana has filed an Answer to the
Application for Postconviction Relief.

Claim I:

In his first claim, petitioner asserts that the recent amendments to La. R.S.
15:529.1, Acts 2017, No. 282, the habitual offender law, should apply retroactively
to him. Act 2017, No.' 282, section 2, effective November 1, 2017, specifically
provides that it “shal! have prospective application only.” The applicable habitual

!
offender provisions are those that were in effect at the time of the commission of the

charged offense. State v. Parker, 03-0924 (La. 4/14/04), 871 So. 2d 317, 318.

. Therefore, it is clear that the amendments to the habitual offender law effective

November 1], 2017 do not apply retroactively to petitioner.

Accordingly, claim one has no merit and is therefore denied.

 

we mee TE aM ahr A

Case 2:20-cv-00316-JTM-MBN Document 1-1 Filed 01/27/20 Page 2 of 7
Case 2:20-cy-00316-JTM-MBN Document 1-1 Filed 01/27/20 Page 3 of 7
i: .

Claim I:

Petitioner alleges:that his attorney 1) did not subpoena Demarquez Harris, 2)
did not subpoena the confidential informant specified in the incident report made by
the arresting deputies, and 3) did not move to quash “due to deleted recording of
video being tampered and tainted evidence.” (PCR Application, p. 6.)

To prevail on an ineffective assistance of counsel claim based on counsel’s
failure to cal] a witness, petitioner must name the witness, demonstrate that the
witness was available to testify and would have done so, set out the content of the
witness’s proposed testimony, and show that the testimony would have been
favorable to a particular defense, Day v. Quarterman, 566 F. 3d 527, 538 (5 Cir.
2009). In this matter, petitioner names one witness but does not name the other. He
has not demonstrated that witnesses were available to testify, nor has he demonstrated
that they would have done so. Further, he does not set out the content of the
witnesses’ proposed testimony or explain how their testimony would have been

favorable to his defense. Therefore, this portion of Claim II is without merit and is
denied. |

As to petitioner’s claim that his attorney was ineffective because he should
have moved to dismiss the prosecution “due to deleted recording of video being
tampered and tainted evidence”, petitioner does not explain why or how the video
was tampered and tainted, but instead makes only a conclusory allegation which is
unsupported. The original footage from the surveillance system was deleted as
explained by Warden Miller during petitioner’s trial: However, the pertinent portion
of the original footage, showing petitioner reaching into his pocket, taking out a
phone, and placing it under a blanket, was preserved.

Further there has been no evidence presented by petitioner to support that there
4

Case 2:20-cv-00316-JTM-MBN Document 1-1 Filed 01/27/20 Page 4 of 7

¢

existed any official animus towards him ora conscious effort to suppress exculpatory
evidence as is required to dismiss a prosecution due to destruction of evidence. State
v. Lindsey, 543 So. 2d 886, 891 (La. 1989). Therefore, petitioner has failed to
demonstrate that a motion to quash, if filed, would have been granted. Based on the
above, he has failed to satisfy either prong of the Strickland test and accordingly,
claim II is without merit and is dismissed.

Claim IIT:

Petitioner alleges:in claim III that Assistant District Attorney, John Alford,
“coached the jury during trial on how to view the film.” PCR Application, p. 7. The
transcript of the trial supports that Mr. Alford, during his arguments, directed the
jury’s attention to the evidence that was admitted during the trial and urged the jury
to draw certain factual conclusions based upon that evidence. Mr. Alford’s
arguments to the jury at trial are permitted by law under C.Cr.P. art. 774. Therefore,
claim II is without merit and is denied.

Claim IV: |

Petitioner asserts that his conviction rests upon tampered and/or tainted
evidence. His assertion that “there was no showing or finding of contraband in the
video footage” is rebutted by the jury’s verdict in this matter. Further, his assertion
that additional video footage “would have revealed Deputy Larocca deleting
information from the cellphone and other items such as cigarette lighters under the

blanket and Deputy Larocca speaking to the inmate in the video concerning the cell

phone” does not in any way support that the petitioner is not guilty. Additionally,
petitioner’s allegation that “Deputy Larocca admitted he knew the cellphone was for
inmate Demarquez Harris at trial” is unsupported by the transcript of the trial.

Claim IV is without merit and is denied.
Case 2:20-cv-00316-JTM-MBN Document 1-1 Filed 01/27/20

Based on a review of the record in this matter, the Application for Post
Conviction Relief, and the State’s Answer to the Application for Post-Conviction
Relief, the Court finds it is able to reach a summary disposition on the petitioner’s
application without the need for an evidentiary hearing. The Court denies the
petitioner’s Application for Post Conviction Relief based on the reasons set out

above.

Accordingly, this Application for Post Conviction Relief is dismissed.

Franklinton, Louisiana, this day of April, 2018.
Z ; Af

< Judge Martin oes

Page 5 of 7
Case 2:20-cv-00316-JTM-MBN Document 1-1 Filed 01/27/20 Page 6 of 7

 

 

 
Case 2:20-cv-00316-JTM-MBN Document 1-1 Filed 01/27/20 Page 7 of 7

 

 

eb
Cet Se el <2 tee

 
